OPINION
NYE, Chief Justice.
This is an appeal from a conviction of driving while intoxicated. Trial was to the court. Punishment was assessed at two years in the Texas Department of Corrections and a fine of $750.00. The confinement was probated. The appellant was represented at trial and on appeal by retained counsel.
The record is before us without a transcription of the court reporter’s notes or any bills of exception. A designation specifying matters for inclusion in the appellate record was timely filed. Art. 40.09(2) TEX. CODE CRIM.PROC.ANN. (Vernon Supp. 1982-83). The matters so designated appear in the transcript.
Appellant’s counsel was notified of the completion of the record, and the record was approved without a hearing. Counsel was informed of the approval of the record. He was advised of the submission of the appeal in this Court in accordance with Tex.Cr.App.R. 204.
Appellant has not filed a brief in this Court as prescribed by Art. 40.09(9) TEX. CODE CRIM.PROC.ANN. (Vernon Supp. 1982-83). Therefore, nothing but the transcript is presented for review. Zamora v. State, 568 S.W.2d 355 (Tex.Cr.App.1978). Robinson v. State, 661 S.W.2d 279 (Tex.App.—Corpus Christi, 1983). We have accordingly reviewed the record for fundamental error and find none. The judgment of the trial court is affirmed.